Citation Nr: 0332944	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  98-07 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic laryngitis.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right elbow surgery.

6.  Entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis, left foot.

7.  Entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis, right foot.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to April 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1998 and May 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).

The Board observes that the RO granted service connection for 
migraines and dermatographism, recurrent urticaria, in an 
April 2000 hearing officer decision.  Subsequent to that 
decision, the veteran submitted medical evidence relevant to 
her migraines and skin disorder.  However, it is unclear 
whether the veteran intended this evidence to serve as a 
Notice of Disagreement to the initial disability evaluations 
assigned in the April 2000 rating decision.  Therefore, these 
issues are referred to the RO for further clarification.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record does not establish the 
presence of current laryngitis, hoarseness, or vocal cord 
polyps related to the veteran's period of active service.

3.  The medical evidence of record does not establish the 
presence of a current right hip disability related to the 
veteran's period of active service.

4.  The medical evidence of record establishes the presence 
of hemorrhoids since the veteran's period of active service.

5.  The medical evidence of record does not establish the 
presence of a current bilateral knee disability related to 
the veteran's period of active service.

6.  The veteran's residuals of right elbow surgery are 
manifested by pain and weakness upon prolonged repetitive 
use.

7.  The veteran's plantar fasciitis, left foot, is 
characterized by moderately severe impairment.

8.  The veteran's plantar fasciitis, right foot, is 
characterized by moderately severe impairment.


CONCLUSIONS OF LAW

1.  Chronic laryngitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 
3.304, 3.307, 3.309 (2003).

2.  A right hip disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 
3.304, 3.307, 3.309 (2003).

3.  Hemorrhoids were incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 3.304, 
3.307, 3.309 (2003).

4.  A bilateral knee disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 3.303, 3.304, 3.307, 3.309 (2003).

5.  The criteria for an evaluation in excess of 10 percent 
for residuals of right elbow surgery have not been met.  38 
U.S.C.A. § 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.40-4.46, 4.73, 
Diagnostic Code 5308 (2003).

6.  The criteria for an evaluation of 20 percent for plantar 
fasciitis, left foot, have been met.  38 U.S.C.A. § 1155, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5284 
(2003).

7.  The criteria for an evaluation of 20 percent for plantar 
fasciitis, right foot, have been met.  38 U.S.C.A. § 1155, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5284 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the present case, the veteran was informed of the 
evidence needed to substantiate her claims by means of 
several documents including the March 1998 and May 1999 
rating decisions, the April 2000 Hearing Officer decision, 
the April 1998 and December 1998 Statements of the Case, and 
the January 1998, December 1998, May 1999, April 2000, and 
May 2003 Supplemental Statements of the Case.  The veteran 
was specifically advised of the provisions of the VCAA in 
letters from the RO dated May 2001 and July 2003. 

In these documents, the veteran was informed of the basis for 
the denial of her claims, of the type of evidence that she 
needed to submit to substantiate her claims, and of all 
regulations pertinent to her claims.  She was also informed 
as to which evidence and information was her responsibility, 
and which evidence would be obtained by the RO.  Therefore, 
the Board finds that these various documents and letters 
provided to the veteran satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30 day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30 day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one year period provided for response.  

The Board concedes that the May 2001 letter provided to the 
veteran by the RO contained a time limit that is now 
impermissible under the aforementioned court precedent.  
However, the Board finds this error to be harmless because 
the RO continued to request and to obtain evidence beyond the 
pertinent date.  In fact, the May 2003 Supplemental Statement 
of the Case and the July 2003 letter did not contain the 
impermissible time limit and the veteran was informed that 
she may continue to submit evidence.  Therefore, the Board 
finds that the veteran was cognizant of her right to submit 
evidence and that she was not prejudiced by the language 
contained in the May 2001 letter. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  Here, the RO considered 
service medical, military hospital, VA, and private medical 
records.  The RO also afforded the veteran several VA medical 
examinations and the veteran presented testimony at a 
personal hearing.  Accordingly, the Board finds that the RO 
has fulfilled its duty to assist the veteran and that no 
further action is necessary to comply with the VCAA.

I.  Service Connection

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Generally, to 
prove service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2003).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2003).  In addition, if certain diseases, such as 
arthritis, become manifest to a compensable degree within one 
year after the veteran's military service ended, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. §§ 3.307, 3.309 (2003).

A.  Chronic Laryngitis

The service medical records show that the veteran had 
hoarseness and laryngitis in May 1983, and April and May 
1985.  An ENT consultation performed in February 1986 
suggested the presence of vocal cord nodules, and the veteran 
was referred for speech therapy in August 1986.  In September 
1986, the veteran presented with chronic laryngitis and 
hoarseness secondary to vocal cord misuse.  She had a history 
of being a drill sergeant for three years.  The veteran 
thereafter underwent speech therapy for several months.  The 
retirement examination of October 1996 contained no relevant 
complaints or objective findings.

At an October 1997 VA examination, the veteran denied any 
problems with vocal cord nodules.  The examination report 
contained no relevant findings, and physical examination of 
the head, neck, mouth, and throat was normal.  At her 
personal hearing before the RO in September 1999, the veteran 
testified that her laryngitis began when she served as a 
drill instructor.  She continued to become hoarse when she 
had to talk louder or longer than normal.  She had received 
no medical treatment following discharge from service.  

In a report submitted in May 2000, Marianne Klemm, D.O., 
wrote that she had been the veteran's primary care physician 
since the veteran's discharge from the Army.  The veteran 
presented with a history of nodules on the vocal cords due to 
her assignment as a drill instructor.  Dr. Klemm stated that 
the nodules should be monitored in order to prevent any 
cancerous changes but that there had been no perceptible 
change in the quality of the veteran's voice.  An attached 
June 1998 treatment record shows that the veteran reported a 
history of vocal cord polyps with no current problems with 
her voice.  That entry, as well as a February 1999 entry, 
revealed a normal examination of the head, neck, mouth, and 
throat.  

At an April 2003 VA examination, the veteran reported a 
history of hoarseness and vocal cord nodules.  She complained 
of worsening hoarseness with extensive talking and sneezing.  
She smoked one-half pack of cigarettes per day.  She also 
complained of stuffiness of her nose and indigestion and 
heartburn.  Upon examination, moderate acid reflux disease 
was discovered.  The vocal cords had irritation from the 
reflux but no nodules or other abnormality were present.  The 
examiner commented that there appeared to be no disease 
process other than possible allergic rhinitis and acid 
reflux.

Based upon the above facts, the Board finds that the 
preponderance of the evidence is against service connection 
for chronic laryngitis.  While the service medical records 
show episodes of hoarseness and laryngitis, the medical 
evidence fails to establish the presence of a chronic or 
current disability.  The service medical records subsequent 
to 1987, including the retirement examination, contain no 
complaints or findings of hoarseness or laryngitis.  
Likewise, the post-service medical records refer to a history 
of vocal cord nodules but contain no treatment or diagnosis 
of hoarseness or laryngitis.  Notably, the recent VA 
examination found no vocal cord nodules.  Rather, the 
irritation of the vocal cords was determined to be caused by 
acid reflux.  The Board notes that the veteran has been 
awarded service connection for gastroesophageal reflux 
disease.  Accordingly, service connection is denied.

B.  Right Hip Disability

As an initial matter, the Board notes that the RO granted 
service connection for left hip bursitis in a May 2003 rating 
decision.  Therefore, the only remaining issue before the 
Board is whether service connection for a right hip 
disability is also warranted.

The service medical records show that the veteran complained 
of bilateral hip pain in January 1983.  She had no history of 
trauma.  Tenderness of the bilateral trochanteric bursa was 
present but the x-ray report was normal.  The veteran was 
assessed with overuse syndrome and continued to have 
tenderness over the trochanteric bursa the following month.  
Subsequent treatment concerned only the left hip.  At the 
October 1996 retirement examination, the veteran reported 
multiple joint pain, including the hips.  No objective 
findings were made and the veteran was diagnosed with diffuse 
arthralgias.

At an October 1997 VA examination, the veteran's hips 
exhibited a full range of motion, with no crepitus or muscle 
wasting.  She was assessed with a normal examination of the 
hips.  At her personal hearing before the RO in September 
1999, the veteran testified that her hip pain began in 
approximately 1983; however she had not been diagnosed with a 
hip pathology and received no current treatment.

Treatment records from Dr. Klemm show that the veteran 
complained of back, hip, and knee pain in November 1999.  
There was no pain on palpation of either hip joint and range 
of motion was essentially normal.  The veteran was assessed 
with low back pain.  The following month, the veteran 
presented for a follow-up of her back and hip pain and she 
was assessed with sciatica.  In March 2000, the veteran 
reported back pain radiating into her hips and was again 
assessed with sciatica.

At an April 2003 VA examination, the veteran complained of 
hip pain after prolonged standing and certain activities.  
Upon examination, tenderness of the left hip was observed.  
The veteran could flex the right hip to 120 degrees with some 
complaints of pain.  The examiner commented that there was no 
documentation of right hip problems during active service.  
The veteran was diagnosed with a normal right hip.

After a review of the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for a right hip disability.  The Board acknowledges that the 
veteran was seen for right hip pain during active service in 
1983.  However, the x-ray report was normal and she was 
assessed with overuse syndrome at that time.  The remainder 
of the service medical records contains no findings of a 
right hip disability, indicating that the earlier condition 
was acute.  The veteran has continued to complain of multiple 
joint pain, including the right hip.  However, the record 
contains no medical evidence of a current right hip 
disability.  Dr. Klemm attributed the veteran's hip pain to 
her low back disability, and no physician has identified a 
separate right hip disability.  In the absence of a current 
disability related to the period of active duty, service 
connection must be denied.

C.  Hemorrhoids

The service medical records show that the veteran complained 
of exacerbation of her hemorrhoids in March 1990.  The 
physician found no internal hemorrhoids, but noted some 
external tags.  The veteran was assessed with pruritis, 
rectocele, and cytocele.  The veteran's retirement 
examination of October 1996 contained no relevant complaints 
or objective findings.

At a November 1997 VA examination, the veteran complained of 
external hemorrhoids.  Objectively, several skin tags and two 
external hemorrhoids were present.  At her personal hearing 
before the RO in September 1999, the veteran testified that 
she was diagnosed with hemorrhoids in 1990 and that she 
continued to use nonprescription medication.  

Treatment records of Dr. Klemm show that the veteran reported 
a history of hemorrhoids in November 1999.  At an April 2003 
VA examination, the veteran reported no current symptoms due 
to her hemorrhoids.  She chose to not undergo the rectal 
examination.

Granting the veteran the benefit of the doubt, the Board 
finds that service connection for hemorrhoids is warranted 
based upon the above evidence.  The veteran apparently had 
external hemorrhoids in service and the November 1997 VA 
examination documented the presence of hemorrhoids.  The 
Board finds the veteran's testimony concerning the continuity 
of the hemorrhoids to be credible.  Accordingly, service 
connection is granted.

D.  Bilateral Knees

The service medical records show that the veteran had 
subluxing patella in September 1978.  That same month, the 
veteran reported pain of the bilateral patella for the past 
12 to 24 months.  She was assessed with subluxing patella and 
chondromalacia.  In January 1983, the veteran complained of 
bilateral knee pain.  The physical examination was negative 
except for crepitus and percussion.  The provisional 
diagnosis was bilateral chondromalacia, with a subsequent 
impression of overuse syndrome.  In August 1984, the veteran 
complained of right knee pain and was assessed with muscle 
strain.  

In February 1993, the veteran complained of multiple joint 
pain, including the left knee.  In another entry, the veteran 
complained of bilateral hip and knee pain.  Slight swelling 
of the knees was observed and the veteran was assessed with 
questionable muscle strain.  At the retirement examination of 
October 1996, the veteran reported multiple joint pain, 
including the knees.  No objective findings were made and the 
veteran was diagnosed with diffuse arthralgias.

At an October 1997 VA examination, the veteran's knees had 
full range of motion, with no deformity, swelling, 
instability, or laxity.  The left knee exhibited slight 
crepitus with range of motion.  The veteran was assessed with 
normal examination of the knees.  At her personal hearing 
before the RO in September 1999, the veteran testified that 
her knee pain began in approximately 1983; however she had 
not been diagnosed with a knee pathology and received no 
current treatment.

Records from Dr. Klemm show that the veteran complained of 
knee pain in November 1999.  The knees had no redness, 
swelling, or effusion, and had an essentially full range of 
motion.  The April 2003 VA examination contains no specific 
complaints or diagnoses regarding the knees; however, 
examination of the lower extremities was normal. 

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for a bilateral knee disability.  Although the veteran had 
episodes of knee pain in service, the record fails to contain 
any objective evidence of a current bilateral knee 
disability.  The VA examinations and the private medical 
records reveal no bilateral knee disability, and the veteran 
testified that she had received no medical care for her 
knees.  In the absence of a current disability, service 
connection may not be granted.  The appeal is denied.

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 2002).  Separate Diagnostic Codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  When the veteran took exception with the 
initial rating award, VA must consider all evidence of the 
veteran's disability as is necessary to evaluate the severity 
from the effective date of service connection through the 
present.  It is not only the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).
 
The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40.  The factors of disability reside in reductions of 
their normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  With any form 
of arthritis, it is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

A.  Right Elbow Surgery

The record shows that the RO granted service connection for 
residuals of right elbow surgery in a July 1997 rating 
decision and assigned a noncompensable evaluation effective 
from May 1997.  In the March 1998 rating decision, the RO 
confirmed and continued the noncompensable evaluation and the 
current appeal ensued.

At an October 1997 VA examination, the veteran complained of 
elbow pain after performing repetitive tasks for several 
hours.  Upon examination, the surgical scar of the right 
elbow was asymptomatic and nontender.  The right elbow had 
130 degrees of flexion with a strong hand grip.  However, on 
the pronator test, there was positive repetitive motion 
versus resistance on the medial aspect of the elbow.  The 
veteran was diagnosed with status post elbow surgery, chronic 
medial epicondylitis with over use, normal range of motion.

At her personal hearing before the RO in September 1999, the 
veteran testified that she had weakness and numbness of the 
elbow after performing repetitive tasks.  She treated the 
condition with ice and rest.  She had not received medical 
care for the right elbow since leaving the military.  Records 
from Dr. Klemm reflect that the veteran injured her right 
elbow in September 1998 when she fell down stairs.  

An April 2003 VA examination, the veteran complained of 
tenderness of the elbow and stated that pain caused by 
repetition of movement was the major problem.  She wore an 
elbow protector at night to straighten the arm.  Upon 
examination, tenderness was present in the posterior aspect 
of the joint.  Strength of the arm and hand was normal, with 
no atrophy of musculature.  The elbow extended to 0 degrees, 
flexed to 130 degrees, and had supination and pronation to 90 
degrees.  The x-ray report showed degenerative changes of the 
elbow.  The veteran was diagnosed with early degenerative 
joint disease.

The veteran's residuals of right elbow surgery have been 
assigned a 10 percent schedular evaluation by analogy to 
38 C.F.R. § 4.73, Diagnostic Code 5308 (2003).  This 
Diagnostic Code provides that impairment of Muscle Group VIII 
of the major upper extremity warrants a noncompensable rating 
if it is slight, a 10 percent rating if it is moderate, a 20 
percent rating if it is moderately severe or a 30 percent 
rating if it is severe.  Muscle Group VIII consists of the 
muscles arising from the external condyle of the humerus (the 
extensors of the carpus, the fingers and the thumb, and the 
supinator.  It controls the functions of wrist, finger and 
thumb extension and abduction of the thumb.

A moderate muscle injury is shown when there is a through and 
through or deep penetrating wound of short track from a 
single bullet or small shell or shrapnel fragment, without 
explosive effect of high velocity missile, and there are 
residuals of debridement, or prolonged infection.  See 38 
C.F.R. § 4.56.  Further, service department records or other 
evidence of in-service treatment for the wound must be shown, 
with consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  Id.

A moderately severe injury to a muscle must be a through and 
through or deep penetrating wound by a high velocity missile 
of small size or a large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, and intermuscular cicatrization.  A history post-
wounding of prolonged hospitalization in service for 
treatment, and a record of consistent complaint of the 
cardinal signs and symptoms of muscle disability, and if 
present, evidence of inability to keep up with work 
requirements must be shown.  A severe muscle injury 
contemplates even greater symptomatology.  Id.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the assignment of the next higher evaluation.  In this 
regard, the Board observes that the veteran's right elbow 
disability is manifested by pain and weakness following 
prolonged repetitive use.  This symptomatology is 
contemplated in the criteria for a moderate muscle injury.  
On the contrary, neither the medical evidence or the 
subjective complaints of the veteran reflect the 
symptomatology contemplated for a moderately severe muscle 
injury.  In the alternative, the Board has considered rating 
the right elbow residuals based upon limitation of motion of 
the joint involved.  However, the application of these 
Diagnostic Codes would not afford the veteran a higher 
evaluation.  See Diagnostic Codes 5003, 5010, 5206, 5207 
(2003).  Accordingly, the appeal is denied.

B.  Plantar Fasciitis

The record shows that the RO granted service connection for 
plantar fasciitis of the left foot in a May 1999 rating 
decision and assigned a 10 percent evaluation effective from 
May 1997.  The veteran disagreed with this initial evaluation 
and the present appeal ensued.  

The RO granted service connection for residuals of right heel 
surgery in a July 1997 rating decision and assigned a 
noncompensable evaluation effective from May 1997.  In the 
March 1998 rating decision, the RO confirmed and continued 
the noncompensable evaluation and the current appeal ensued.  
In a May 1999 rating decision, the RO recharacterized the 
veteran's right foot disability as plantar fasciitis and 
increased the assigned evaluation to 10 percent, effective 
from May 1997.

At an October 1997 VA examination, the veteran complained of 
bilateral foot pain, especially when taking the first steps 
in the morning.  She tried to sit as often as possible while 
working.  Upon examination, there were high arches 
bilaterally with callus formation on the right third and 
fifth toes and the left second toe.  Pain was present with 
toe walking and squatting.  The veteran could heel walk.  The 
plantar areas anterior to the heels were tender.  There was 
increased sensation and tenderness in the area of the right 
heel surgery.  The veteran was diagnosed with status post 
right foot surgery with mild hypersensitivity and chronic 
bilateral plantar fasciitis.

In a July 1998 letter, H. John Visser, D.P.M., wrote that the 
veteran had chronic bilateral heel pain and that a left heel 
surgical fasciotomy had provided no relief.  Her symptoms 
appeared to be activity induced.  Upon examination, she had 
no neurological deficits.  She was referred for a nerve 
conduction velocity.

A July 1998 medical report submitted by Daniel Phillips, 
M.D., stated that the veteran had a 15 year history of pain 
of the feet while weight-bearing, currently worse on the 
right.  Upon examination, tenderness was present with the 
plantar fascia which extended into the region of the tarsal 
tunnel.  Strength, reflexes, and vibratory sensation were 
intact.  Dr. Phillips reviewed the EMG and nerve conduction 
studies and found that the findings were consistent with 
bilateral tibial neuropathies in the region of the tarsal 
tunnels, worse on the right.

A September 1998 letter from Dr. Visser stated that the 
veteran had been treated since June 1998 for chronic plantar 
fasciitis symptoms.  Surgery on the left foot during active 
service had not relieved the pain.  The diagnosis of tarsal 
tunnel syndrome had been confirmed by nerve conduction 
velocity and Dr. Visser recommended further surgery of tarsal 
tunnel decompression of both feet.

Additional records from Dr. Visser show that the veteran 
underwent an instep fasciotomy of the medial and central 
bands of the right foot and tarsal tunnel decompression of 
the right foot in February 1999.  The surgery was performed 
due to chronic plantar fasciitis and tarsal tunnel 
entrapment.  Follow-up visits through October 1999 show that 
the veteran continued to have right foot pain.

At her personal hearing before the RO in September 1999, the 
veteran testified that her feet had spasms and pain after 
standing for a long period of time.  She also had severe pain 
when she first placed weight on her feet, such as in the 
morning.  She believed that both feet had the same 
symptomatology.  She could no longer run or walk for exercise 
and had foot pain most of the time.  She was currently 
receiving injections from Dr. Visser for treatment.

In a May 2000 letter, Dr. Klemm wrote that the veteran 
complained of persistent pain and cramping of both feet.  
Examination of the feet found them to be painful on the 
plantar surfaces bilaterally, with the greatest pain in the 
arches.  Associated treatment records show that the veteran 
presented with foot pain in February, August, and December 
1999.  

At an April 2000 VA examination, the veteran reported that 
her foot pain extended from the heel to the area posterior to 
the first metatarsal.  She could stand for two hours and then 
developed cramping of the feet and pain of the heels.  She 
also had chronic pain at night.  She wore supportive shoes.  
Upon examination, surgical scars did not interfere with 
movement.  Range of motion was essentially normal but the 
veteran had tenderness throughout the range of motion and 
generalized pain throughout the feet.  She was assessed with 
bilateral feet arthralgia.

The veteran's plantar fasciitis of the left and right feet 
have been assigned separate 10 percent schedular evaluations 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2003).  
This Diagnostic Code provides that a 10 percent evaluation is 
warranted for moderate foot injuries.  A 20 percent 
evaluation is assigned for moderately severe foot injuries 
and a 30 percent evaluation is awarded for severe foot 
injuries.

Applying the above criteria to the facts of this case, the 
Board finds that a 20 percent disability evaluation for each 
foot more closely approximates the veteran's overall 
disability picture.  In this regard, the Board observes that 
the veteran has undergone surgery of each foot, with limited 
success.  The bilateral foot disability continues to cause 
chronic pain and the veteran's ability to stand, walk, or 
otherwise function is limited by her foot pain on a daily 
basis.  Therefore, the Board finds that the veteran's 
bilateral plantar fasciitis is productive of moderately 
severe impairment and the assignment of the next higher 
evaluation is granted for each foot.

Nevertheless, the Board finds that the criteria for an 
evaluation higher than 20 percent have not been met as the 
veteran's disability is not productive of severe impairment.  
The Board has also considered the application of alternative 
Diagnostic Codes, such as 5276 for flatfeet, but finds that 
none would afford the veteran a higher evaluation.  

There is also no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization, related to this 
disability that would warrant an extraschedular rating.  
Hence, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under the provisions 
of 38 C.F.R. § 3.321(b), is not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran or her 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board finds no provision upon which to 
assign a higher rating.  Accordingly, an evaluation of 20 
percent for each foot, but no more than 20 percent, is 
granted.




ORDER

Service connection for chronic laryngitis is denied.

Service connection for a right hip disability is denied.

Service connection for hemorrhoids is granted.

Service connection for a bilateral knee disability is denied.

An evaluation in excess of 10 percent for residuals of right 
elbow surgery is denied.

An evaluation of 20 percent for plantar fasciitis, left foot, 
is granted, subject to the provisions governing the award of 
monetary benefits.

An evaluation of 20 percent for plantar fasciitis, right 
foot, is granted, subject to the provisions governing the 
award of monetary benefits.




___________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



